DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,149,252, and claim 1 of U.S. Patent No. 10,213,215. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim Objections
Claims 3 and 18 are objected to because of the following informalities:  
In claim 3/I.3, the recitation of “lobe cone” should read as “lobed cone” for consistency.  Appropriate correction is required.
In claim 18/I.1, the recitation of “void filler” should read as “void filling prosthesis” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 17, the recitation of “the keel is obscured from contact with the proximal tibia” does have no support in the original disclosure, wherein at least Figs.23 explicitly show that keel 2510 contacts the proximal tibia. Applicant may provide support for such limitation from the original disclosure or amend the claim omitting the newly introduced subject matter in order to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14/I.7, the recitation of “a reamer guide” makes the claim unclear and vague as for not specifying as for not specifying the structural correlation between the “reamer guide” and the “reamer assembly”, clarification is requested.
For the sake of examination, the “reamer guide” is interpreted as referring to the reamer assembly. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 3 – 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Primiano et al. (US Pub. 2013/0150858 A1), evidenced by LaSalle et al. (US Pat. 5976147).
Claim 1, Primiano discloses a method of performing a revision arthroplasty of a proximal tibia [abstract and ¶15] comprising: 
¶86 and ¶89 and Figs. 9, forming void 710]; 
reaming the proximal tibia with a second cone reamer assembly to form a second frustoconical void intersecting with the first frustoconical void [¶90 – 91 and Figs. 10-11, forming voids 712 / 714]; 
implanting a lobed cone into the first and second frustoconical voids [Figs.13], the lobed cone having a frustoconical body and a lobe portion [defined by central and peripheral portions of body 800, Figs. 12], the frustoconical body corresponding with the first frustoconical void [Figs.13] and having an opening extending therethrough [802], the lobe portion extending from the frustoconical body and corresponding with the second frustoconical void [Figs.13, ¶92]; and 
implanting a tibial prosthesis such that a stem portion thereof extends through the opening and into an intramedullary canal [¶92, a tibial baseplate having trial stem / stem boss to be inserted through the opening 802 and into cavity 708].  

    PNG
    media_image1.png
    257
    677
    media_image1.png
    Greyscale

Claims 3 – 6, Primiano discloses the limitations of claim 1, as above, and further, Primiano discloses (claim 3) wherein implanting the tibial prosthesis includes inserting a keel thereof into the lobe portion such that the keel is at least partially retained therein and inserting the keel into and through a clearance notch in the frustoconical body of the lobe cone such that (claim 4) placing bone cement into the frustoconical body and lobe portion prior to the step of implanting the tibial prosthesis [¶94, filling the MRD with cement]; (claim 5) placing bone cement into the first and second frustoconical voids prior to implanting the lobed cone therein [¶94, cemented MRDs]; (claim 6)  wherein the opening through the frustoconical body extends transversely into the lobe portion and terminates within the lobe portion at a distal floor [Figs.12-13, wherein opening 802 extends medially and laterally and terminated below the clearance 804 in the lobe portion at a distal floor, Fig.12A to Primiano, above].  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 – 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Primiano et al. (US Pub. 2013/0150858 A1) in view of Huebner (US Pat. 6494913 B1).
Claim 7, Primiano discloses a method of performing a revision arthroplasty of a proximal tibia [abstract and ¶15] comprising:   
reaming along an elongate rod extending from the proximal tibia with a first reamer to form a first void [¶86, 87 and ¶89 and Figs. 9, forming void 710]; 
¶90, and Figs. 10, reamer assembly 100 and 200, second reamer 600 offset from rod 400]; 
reaming along the reamer assembly into the proximal tibia with the second reamer to form a second void intersecting with the first void [¶90, and Figs. 10, forming voids 712 or 714]; 
implanting a void filling prosthesis having first and second portions and an opening extending therethrough into the first and second voids such that the first portion is disposed within the first void and the second portion is disposed in the second void [Figs.13, void filling prosthesis 800 having through opening 802]; and 
implanting a tibial prosthesis such that a stem portion thereof extends through the opening and into the intramedullary canal [¶92, a tibial baseplate having trial stem / stem boss to be inserted through the opening 802 and into cavity 708].  
Primiano does not disclose sliding the reamer assembly over the elongate rod of an intramedullary rod.
Huebner teaches an analogous reamer guide assembly (310, Figs.27-29) for sliding over an elongated IM rod and for guiding a reamer (338, Fig. 30) offset from the elongate rod (Fig. 31), to facilitate reaming a void into a long bone intersecting with a void aligned with the medullary cavity for receiving a prosthesis.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Primiano and Huebner, and substitute the reamer assembly (310) of Huebner for the reamer assembly (100 and 200) of Primiano in order to 
Claims 8 – 13, the combination of Primiano and Huebner discloses the limitations of claim 7, as above, and further, Primiano discloses (claim 8) reaming an intramedullary canal of the tibia with an intramedullary reamer [Figs. 8 and ¶89], and wherein the intramedullary reamer comprises the elongate rod [Figs.9]; (claim 9) inserting bone cement into the void filling prosthesis prior to implanting the tibial prosthesis [¶94, filling the MRD with cement]; (claim 10) the opening extends entirely through the first portion and extends transversely from the first portion into the second portion [Figs.12-13, wherein opening 802 extends medially and laterally, Fig.12A to Primiano, above], and inserting bone cement into the void filling prosthesis includes placing bone cement into the opening within the first and second portions [¶94, filling the MRD with cement]; (claim 11) wherein implanting the tibial prosthesis includes inserting a keel member into the opening of the void filling prosthesis such that the keel member is at least partially retained therein and inserting the keel member into and through a clearance notch formed in a sidewall of the first portion such that the keel member extends from the clearance notch into bone adjacent the first portion [¶92, a fin of a tibial baseplate is inserted into a fin clearance 804 extending into the portions of the void filling prosthesis (800), and inherently into bone. Evidenced by LaSalle et al. (US Pat. 5976147), showing fins (63) of a tibial implant to be inserted into slots (34) of a void filling cone (16) and into bone (Figs.1-13) for securing the tibial prosthesis in situ]; (claim 12) removing a previously implanted tibial prosthesis from the proximal tibia [¶4]; (claim 13) .  
Claims 2 and 14 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Primiano et al. (US Pub. 2013/0150858 A1) in view of Gerbec et al. (US Pat. 6887276 B2).
Claim 14, Primiano discloses a method of performing a revision arthroplasty of a proximal tibia [abstract and ¶15] comprising: 
sliding a reamer assembly over an elongate rod extending from a proximal tibia [¶90, and Figs. 10, reamer assembly 100 and 200, slidably mounted on rod 400]; 
inserting a portion of the reamer assembly into a corresponding first void in the proximal tibia [at least a portion of 104 is inserted in first void 710, Fig.10D], the reamer assembly having an elongate shaft extending from the portion [at least a portion of 200]; 
driving a reamer into the proximal tibia to form a second void intersecting with the first void [¶90, and Figs. 10, reamer 600 for forming voids 712 or 714], the reamer being supported by a reamer guide connected to the elongate shaft [Figs.10, reamer 600 is supported by at least a portion of 100]; 
implanting first and second portions of a void filling prosthesis into the first and second voids, respectively, the first portion at least partially defining an opening extending therethrough [Figs.13, void filling prosthesis 800 having through opening 802 and defining at least central and peripheral portions]; and 
implanting a tibial prosthesis such that a stem portion thereof extends through the opening and into the intramedullary [¶92, a tibial baseplate having trial stem / stem boss to be inserted through the opening 802 and into cavity 708]. 
Primiano does not disclose wherein the portion of the reamer assembly inserted into the first void and connected to the elongate shaft is conical.
 Gerbec teaches a collar (20 and/or 30) to be connected to an intramedullary rod (40, Fig, 9) having a conical portion to correspond to a void in a long bone (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Primiano and Gerbec, and construct the collar (100) of Primiano having at least conical portion corresponding to the void in the bone in view Gerbec in order to facilitate the assembling the components of the device and best fit the existing bone.
Claims 15, the combination of Primiano and Gerbec discloses the limitations of claim 14, as above, and further, Primiano discloses (claim 15) sliding a reamer over the elongate rod; and reaming the first void [Figs.9 and ¶89]; (claim 16) packing bone cement within the opening of the void filling prosthesis [¶94, filling the MRD with cement]; (claim 17) wherein the implanting step includes inserting a keel of the tibial prosthesis into the second portion of the void filling prosthesis such that the keel is obscured from contact with the proximal tibia [¶92, a fin of a tibial baseplate is inserted into a fin clearance 804 extending into portions of the void filling prosthesis (800), and is obscured from contacting the proximal tibia with portions of the fin housed within the fin clearance]; (claim 18) wherein the void filler consists essentially of the first and second portions [Figs.12-13, wherein void filling prosthesis has central and peripheral portions]; (claim 19) wherein the first portion is a conical body and the second portion is a conical lobe extending from one side of the conical body [defined by central and peripheral portions of body 800, Figs. 12]; (claim 20) wherein the conical body defines a clearance channel configure to receive a keel of the tibial prosthesis [Figs.12-13, wherein clearance channel 804 is defined in at least a portion of the body of 800, ¶92].

    PNG
    media_image2.png
    510
    443
    media_image2.png
    Greyscale

Claim 2, Primiano discloses the limitations of claim 1, as above, and further, Primiano discloses (claim 2) at least partially inserting a distal portion of the second cone reamer assembly into the first frustoconical void such that anti-rotation splines located on an outer surface of the distal cone portion engage bone defining the first frustoconical void [a distal portion by 10 is inserted into the first void and has anti-rotation splines on an outer surface to engage bone, Figs. 10 and Fig. 2 to Primiano, above].  
Primiano does not disclose wherein the portion of the reamer assembly inserted into the first void and connected to the elongate shaft is conical.
 Gerbec teaches a collar (20 and/or 30) to be connected to an intramedullary rod (40, Fig, 9) having a conical portion to correspond to a void in a long bone (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Primiano and Gerbec, and construct the collar (100) of Primiano having at least conical portion corresponding to the void in the bone in view Gerbec in order to facilitate the assembling the components of the device and best fit the existing bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775